Name: Regulation (EEC) No 2517/70 of the Commission of 10 December 1970 on communication to the Commission of the main features of the withdrawal price system applied by producers' organisations in the fishing industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 857 No L 271/14 Official Journal of the European Communities 15.12.70 REGULATION (EEC) No 2517/70 OF THE COMMISSION of 10 December 1970 on communication to the Commission of the main features of the withdrawal price system applied by producers' organisation in the fishing industry THE . COMMISSION OF THE EUROPEAN COM ­ MUNITIES, communicated to the Commission by Member States not later than the beginning of the period during which withdrawal prices apply. 2 . "Where withdrawal prices within the meaning of Article 7 ( 1 ) of Regulation (EEC) No 2142/70 apply on the date of entry into force of this Regulation, the relevant information shall be communicated to the Commission by the Member States as soon as possible. 3 . Any change in the information communicated in accordance with the foregoing provisions must be notified to the Commission by the Member States without delay. Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/701 of 20 October 1970 on the common organisation of the market in fishery products, and in particular Article 7 (5 ) thereof; Whereas the purpose of communicating the information referred to in Article 7 (4) of Regulation (EEC) No 2142/70 is to keep the Commission informed of action taken by producers ' organisations at regional level to regularise prices at the production stage ; whereas measures taken to this end should be communicated to the Commission as soon as possible ; Whereas there is a need for special provisions to make it possible to compare the information communicated by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fishery Products ; Article 2 Where the withdrawal price is fixed by an association grouping several producers ' organisations, the name and registered address :  of the association,  of each producers ' organisation which intends to apply the price system notified, HAS ADOPTED THIS REGULATION: must be specified in the communication referred to in Article 1 . Article 1 1 . The information referred to in Article 7 (4) of Regulation (EEC) No 2142/70 must be Article 3 The communication referred to in Article 1 shall specify the characteristics  such as species,1 OJ No L 236, 27.10.1970, p . 5 . 858 Official Journal of the European Communities freshness category, size category, type of presentation Article 4 and packaging  of each product for which a withdrawal price is fixed. This Regulation shall enter into force on 1 February 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1970 . For the Commission The President Franco M. MALFATTI